COOPER, Justice,
concurring in part and dissenting in part.
I dissent from the majority opinion insofar as it extends the duration of the claimant’s vocational rehabilitation benefits from fifty-two weeks to twenty-two months and awards him mileage expense (at an unspecified rate) for the ninety-seven mile daily round trip from his home in Springfield, Kentucky, to Kentucky Tech-Eliza-bethtown in Elizabethtown, Kentucky.
I.
KRS 342.710(3) provides in pertinent part as follows:
Vocational rehabilitation training, treatment, or service shall not extend for a period of more than fifty-two (52) weeks, except in unusual cases when by special order of the administrative law judge, *134after a hearing and upon a finding, determined by sound medical evidence which indicates such further rehabilitation is feasible, 'practical, and justifiable, the period may be extended for additional periods. (Emphasis added.)
I agree with the Court of Appeals that this statute means exactly what it says: vocational rehabilitation training is limited to fifty-two weeks absent “sound medical evidence” which would justify an extension. The ALJ based his decision to extend the rehabilitation period to twenty-two months in this case not on “sound medical evidence,” but on the lay testimony of the claimant and the director of Kentucky Tech. In fact, no medical evidence at all was offered in support of the claimant’s motion for an extension. The majority opinion posits that the medical proof offered during the litigation of the original claim supports the ALJ’s decision. Maybe; but the original claim was litigated in 1992-93 and the present motion to reopen for extension of rehabilitation expenses was not litigated until 1996. Regardless, the medical proof which the majority claims was sufficient to support the ALJ’s decision IS NOT EVEN IN THE RECORD OF THIS REOPENED CASE.
The ALJ who heard the motion to reopen was not the same ALJ who presided over the original claim. The summary of the medical evidence in the Opinion and Award of September 24, 1993 does not indicate that any of the doctors testified to a need for rehabilitation or, if so, whether vocational rehabilitation should exceed the statutory limit of fifty-two weeks. Since the ALJ’s grant of an extension to twenty-two months was not supported by “sound medical evidence,” it was clearly erroneous and should be set aside.
II.
KRS 342.710(4) provides as follows:
Where rehabilitation requires residence at or near the facility or institution, away from the employee’s customary residence, reasonable cost of his board, lodging, or travel shall be paid for by the employer or his insurance carrier.
This provision prima facie applies only when the employee is required to reside away from his customary residence. For example, the claimant in this case was injured while working in Cleveland, Ohio. If his vocational rehabilitation required him to attend a facility or institution in Cleveland instead of in Elizabethtown, Kentucky, the statute would require his employer to pay the cost of his travel to Cleveland and his room and board while he was residing there and in attendance at the facility or institution. The statute does not authorize payment of travel expenses if the employee, as here, commutes from his customary residence to the facility or institution where rehabilitation is provided. As in C & L Construction v. Cannon, Ky., 884 S.W.2d 647 (1994), the majority of this Court has again undertaken to provide workers’ compensation benefits which the legislature has chosen not to provide.
The majority opinion does not address, and C &L Construction v. Cannon did not address, whether there is a point in distance where travel expenses will not be paid. The claimant in this case lives in Springfield, which he asserts is a 48.5 mile drive from Kentucky Tech. What if he lived in Glendale, which is 7.5 miles from Kentucky Tech? Would he be entitled to reimbursement for travel expenses for his fifteen mile daily commute? I live five miles from Kentucky Tech; but I live eight miles from my place of employment in Elizabethtown. Obviously, I am not entitled to be paid travel expenses for my daily sixteen-mile commute to and from work just because I choose not to live within walking distance of my office. But if I should need vocational rehabilitation training because of a work-related injury, I would be entitled, per the majority opinion in this case, to travel expenses for the daily ten-mile commute to Kentucky Tech for rehabilitation. If the claimant in this *135case did relocate to Elizabethtown, would he be entitled not only to the cost of relocation, but , also to mileage expenses from his new residence to, Kentucky Tech?
Nor has the ALJ or the majority of this Court specified the method by which the claimant is to be reimbursed for travel expenses. Is he to be reimbursed for actual gas and oil expenses (facts which are not in this record), which fluctuate almost daily and vary according to the make and model of vehicle being driven; or is he to be paid at some unspecified rate per mile? If the latter, is he to be paid at the same rate as state employees (he was not a state employee), or at the rate which his employer pays to its employees (information which also is not in this record)? What if the employer pays different rates to executives than to hourly employees? Should reimbursement for expenses already incurred be at the rate applicable to the year of payment or at the rate applicable to the year in which the expense was incurred? These are the problems inevitably encountered when we attempt to amend a purely statutory right of action by application of common law equity principles.
Workers’ compensation is a creature of statute and the remedies and procedures described therein are exclusive. Morrison v. Carbide and Carbon Chemicals Corp., 278 Ky. 746, 129 S.W.2d 547, 549 (1939). When an employer and employee submit themselves to the provisions of the act, their rights and liabilities are thereafter measured by the terms of the act. Id., 129 S.W.2d at 550. In this instance, the act provides for reimbursement of travel expenses only where vocational rehabilitation requires relocation to a residence at or near the facility or institution. It does not provide for reimbursement of travel expenses incurred by the employee in commuting to that facility or institution from his usual residence.
For these reasons, I would affirm the Court of Appeals’ decision to set aside the AL J’s decision to grant an extension of the vocational rehabilitation period, and reverse its decision to uphold the ALJ’s award of travel expenses.
JOHNSTONE, J., joins this opinion, concurring in part and dissenting in part.